GWIN, J.
concurring
In order for a plaintiff to prove malicious prosecution, he must show lack of probable cause for the filing of the prior law suit by defendant. Here there was no such showing.
In fact, there was sufficient evidence in the instant record indicating sufficient probable cause for the issuance of the original citation against plaintiff. Proof of malice is a separate element from the lack of probable cause element in a malicious prosecution case and, therefore, each must be proven by plaintiff.
Hence, notwithstanding the trial court's failure to permit the relevant testimony which went toward proving the element of malice, plaintiffs case fails for the separate reason that he failed to show any lack of probable cause
For these reasons, I concur.